DETAILED ACTION

1.	This Office Action is in response to the communications dated 02/24/2021.
Claims 1-4, 6-17, and 26-29 are pending in this application.
	Claims 5, and 18-25 have been cancelled.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statement (IDS) filed on 07/22/2020, and 08/21/2020.  The references cited on the PTOL 1449 form have been considered.

Allowance / Reason for Allowance

3.	Claims 1-4, 6-17, and 26-29 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-4, and 6-13:
None of the references of record teaches or suggests the claimed integrated circuit (IC) structure (in combination(s) as set forth in the claim(s)) comprising:
 a region below the top portion and extending horizontally in the length direction and to electrically insulate the first bottom portion of from the second bottom portion, the region further extending vertically in the height direction in vertical alignment with the 

Claims 14-17:
None of the references of record teaches or suggests the claimed complementary metal oxide semiconductor (CMOS) integrated circuit (IC) (in combination(s) as set forth in the claim(s)) comprising:
a region of electrical isolation below the top portion and in vertical alignment with the gate structure of the third transistor, the region of electrical isolation in horizontal alignment with and electrically separating the first and second bottom portions of the 5Preliminary AmendmentDocket No.: AA3787PCT-US fin structure, the region of electrical isolation including an insulator material, a void, or both an insulator material and a void;

Claims 26-29:
None of the references of record teaches or suggests the claimed integrated circuit (IC) (in combination(s) as set forth in the claim(s)) comprising:
a region below and vertically aligned with the top portion, the region extending between and horizontally aligned with the first and second bottom portions, wherein the region is in contact with the layer of isolation and extends to the top portion, the region including an insulator material, a void, or both an insulator material and a void.




Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 17, 2021